FILE COPY




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       July 19, 2021

                                   No. 04-19-00777-CR

                                  The STATE of Texas,
                                       Appellant

                                            v.

                                 Rahida Shavett SLACK,
                                        Appellee

                From the County Court at Law No. 12, Bexar County, Texas
                                 Trial Court No. 601338
                            Yolanda T. Huff, Judge Presiding


                                      ORDER

Sitting:     Rebeca C. Martinez, Chief Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

    Appellant's Motion to Change Designation and Publish Opinion of the Court is hereby
GRANTED.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court